Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, 12-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2019/0228224).
As per claims 1, 9 and 17 Guo teaches, a method computer program product  and a system for selective boundary detection (Guo, fig.3B selective boundary detection shown by showing the different fields ), the method comprising: identifying, by one or more processors, a plurality of boundaries for a plurality of subregions in a region of interest utilizing one or more multispectral images for the region of interest (Guo, ¶[0013] “plurality of image sets comprises multi-spectral and time series images” represents utilizing one or more multispectral images and fig.3B represent the region of interest); analyzing, by one or more processors, a plurality of adjacent fields to a first field in a first subregion out of the plurality of subregions utilizing a region identification criterion based on a plurality of attributes for the first field and the plurality of adjacent fields (Guo, fig.3B the attributes would be the and determining, by one or more processors, based on the analyzing, the first region with the first field requires further analysis of multitemporal remote sensed data over a defined period of time (Guo, ¶[0013] “time series images that depict a respective particular portion of the geographical region during the time period; predicting one or more crop types growing in each of particular locations within the particular portion of the geographical region associated with an image set of the plurality of image sets; determining a crop type classification for each of the particular locations based on the predicted one or more crop types for the respective particular locations; and generating a crop indicative image comprising at least one image of the multi-spectral and time series images of the image set overlaid with indications of the crop type classification determined for the respective particular locations.” And ¶[0069] “The determined crop type classifications may be extensible for a variety of uses. At block 226, post-detection logic 128 may be configured to perform one or more of the following based on the crop type classifications and/or crop characteristics detected in the course of performing the crop type classifications: estimate crop yield per crop type (e.g., per crop type, per county, per crop type and county, per crop type and country, etc.); determine crop management practices per crop type (e.g., estimate harvest date, determine when to apply fertilizer, determine type of fertilizer to apply); diagnose drop diseases; control or cure crop diseases; identify different cultivars within crop types; determine crop attributes (e.g., based on direction of crops planted); and the like.”  This represents the first region with the first field requires further analysis of multitemporal remote sensed data over a defined period of time since further analysis takes place since there are diagnosis).


As per claim 4, 12, and 20 Guo teaches, the method of claim 1, wherein the plurality of attributes are selected from a group consisting of: a contour perimeter, a contour area, a convex hull area, a ratio between the convex hull area and the contour area, and a ratio between the contour area and the contour perimeter (Guo, fig.3B shows contour perimeter around shaped field of each crop).

As per claims 5 and 13, Guo teaches, the method of claim 1, wherein the multitemporal remote sensed data includes synthetic- aperture radar (SAR) images and normalized difference vegetation index (NDVI) images in combination with weather data (Guo, ¶[0034] “ormalized difference vegetative index (NDVI),”  and ¶[0030] “ weather condition detection mechanisms” “global positioning system (GPS)” and GPS represents the radar used by the ground stations  ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, 10-11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2019/0228224) in view of Fuchs (US 2021/0133966).
As per claims 2-3, 10-11 and 18-19, Guo teaches, the method of claim 1, further comprising: analyzing, by one or more processors, the multitemporal remote sensed data over the defined period of time for the first region utilizing a long short-term memory (LSTM) (Guo, ¶[0097] “random access memory (RAM)” represents short-term memory) using a convolutional neural network (CNN) (Guo, ¶[0040] “a convolutional neural network (CNN)”) and generating, by one or more processors, a plurality of field object for the first region (Guo, fig.3B field object would be the objective to produce x amount per acre   ); and displaying, by one or more processors, an output image with the plurality of field objects for the first region, wherein the output image includes an addition and/or a removal of a boundary in the first field relative to the plurality of adjacent fields (Guo, fig.3B displaying the output image of field objects such as how much it will produce per acre ). 
Guo doesn’t clearly teach, however Fuchs teaches, using a fully convolutional network (FCN) (Fuchs, ¶[0093] “ Fully Convolutional Network (FCN) in developed for semantic segmentation, also known as pixelwise classification, can understand location, size, and shape of objects in images.” Fully Convolutional Network (FCN) represents fully convolutional network (FCN). The addition or removal of a map line would then be done by the user presented to another user). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to use a fully Convolutional Network (FCN) instead of the convolutional neural network (CNN). 
The motivation would have been to improve recognition at a more specific ways as thought by Fuchs in ¶[0093] pixelwise classification.  
As per claims 6 and 14, Guo in view of Fuchs teaches, the method of claim 2, further comprising: providing, by one or more processors, at an attention layer, a plurality of weights to the multitemporal remote sensed (Fuchs, ¶[0097] “a weighting network to automatically select weights to emphasize specific magnifications based on input patches, and an aggregating network to produce final segmentation predictions is developed in.” this represents a plurality of weights to the multitemporal remote sensed) data based on weather data (Guo, ¶[0030] “weather condition detection mechanisms”   ).
As per claims 7-8, and 15-16 Guo in view of Fuchs teaches, the method of claim 2, wherein an overlay on the output image highlights the addition/removal of the boundary in the first field relative to the plurality of adjacent fields (Guo, fig.3B the lines highlight the additions, same as user removing them if necessary ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/